DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 9425136. Although the the patent claims disclose all the subject matter of the pending claims thereby anticipating the pending claims.
Regarding pending claim 1: Patent claim 7 discloses a device comprising: a first substrate (first substrate); a conductive pillar structure (conductive pillar structure) on the first substrate, the conductive pillar structure comprising a conductive pillar, the conductive pillar having a first tier and a second tier (the conductive pillar having a plurality of tiers, thus the pillar has at least a first tier and a second tier), the first tier being interposed between the second tier and the first substrate, the first tier having a first surface and a second surface opposite the first surface, the first surface being interposed between the second surface and the first substrate, the second tier having a third surface and a fourth surface opposite the third surface, the third surface contacting the second surface, wherein an exposed portion of the second surface is free of the third surface (patent claim 7 discloses each tier has a bottom surface and an upper surface thus for two tiers there would be first, second, third and fourth surfaces. Further, patent claim 7 discloses the bottom surface of an overlying tier has a bottom surface with smaller area in plan view than an upper surface of a lower tier, therefore in the lower tier there would be an exposed portion on the second (upper) surface that is free of the third surface (bottom surface of overlying tier)); a second substrate (second substrate); a conductive trace (raised trace) on a first surface (major surface) of the second substrate, an outer surface of the conductive trace being non-planar with the first surface of the second substrate (the trace is a “raised trace” thus is deemed to have an outer surface that is non-planar with respect to the second substrate), wherein 
Regarding pending claim 2: Patent claim 7 discloses the device of claim 1, wherein the first tier has tapered sidewalls (each tier has a conical shape thus has tapered sidewall intrinsically).
Regarding pending claim 3: Patent claim 7 discloses the device of claim 2, wherein the second tier has tapered sidewalls (each tier has a conical shape thus has tapered sidewall intrinsically).
Regarding pending claim 4: Patent claim 7 discloses the device of claim 1, wherein the second tier has tapered sidewalls (each tier has a conical shape thus has tapered sidewall intrinsically).

Regarding pending claim 6: Patent claim 7 discloses the device of claim 1, wherein the exposed portion surrounds the second tier in a plan view (Patent claim 7 discloses the bottom surface of an overlying tier has smaller area in plan view than the upper surface of a lower tier thus the created exposed portion would surround the overlying (second) tier in plan view).
Regarding pending claim 7: Patent claim 7 discloses the device of claim 1, wherein the first tier or the second tier has a cylindrical shape (patent claim 7 discloses that the pillar has tiers with conical shapes and the pillar is formed over a seed layer and the sidewalls of the seed layer do not extend beyond sidewalls of the pillar in plan view thus at the location approximate the seed layer, the conductive pillar must have a cylindrical shape so that the sidewalls of the seed layer are collinear (unseen) in plan view with the pillar).
Regarding pending claim 8: Patent claim 7 discloses a device comprising: a first substrate (first substrate) having a conductive trace (conductive trace) formed thereon; a conductive pillar structure (conductive pillar structure) coupled to the conductive trace, the conductive pillar structure comprising a conductive layer (seed layer) and a conductive pillar (conductive pillar) over the conductive layer, the conductive layer 
Regarding pending claim 16: Patent claims 7 and 11 disclose the device of claim 8, wherein the conductive pillar has an elongated shape (patent claim 11 (depends on patent claim 7) further discloses a verbatim limitation).

Allowable Subject Matter
Claims 17-20 are allowed.
Regarding claim 17: Yeo taught the previously claimed device (see final rejection dated 9/4/2020), but is silent with respect to the previous structure in combination with 
wherein the raised trace has first opposing sidewalls and second opposing sidewalls different than the first opposing sidewalls, the first opposing sidewalls and the second opposing sidewalls extending away from the second substrate: wherein the bump extends along the first opposing sidewalls of the raised trace, wherein the second opposing sidewalls of the raised trace intersect the direction of elongation and are free of the bump.

Claims 9-15 are still objected to (see final rejection dated 9/4/2020) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829